Supreme Court of the United States
                             Office of the Clerk
                      Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                   April 27, 2015


Clerk
Court of Appeals of Texas, Fifth District
600 Commerce Street
Dallas, TX 75202-4658
                                                                                    "*«* 5ft osr.
        Re:   Jesse Cole
                                                        CL£RK^oiiTRlCTAPR 30
                                                                          30 2015
                                                                             20/5
              v. Generations Adoptions, et al.
              No. 14-1024
                                                                      CLEf*. 5th 0/S71R/cr
              (Your No. 05-12-00919-CV)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.




                                           Sincerely,




                                           Scott S. Harris, Clerk
                                    ••••••Pi                                           B«m

          OFFICE OF THE CLERK
SUPREME COURT OF THE UNITED STATES                                                                       je.jeSPQSv     UNOFFICIAL MAIL
                                                                                                        C "       yOL     PENALTY FOR
                                                                                                                   V    PRIVATE USE $300
       WASHINGTON, DC 20543-0001
                                                                                                                            n
               OFFICIAL BUSINESS                                                                                         PHNIY BOWES
          PENALTY FOR PRIVATE USE S300
                                                                                                      02 1R             $ 00.48°
                                                                                                      0000012042    APR 27 2015
                                                                                                      MAILED FROM ZIPCODE 20543




                                               752G2S&&3X CGG4   ^tfllll,»»llll,llll,,Il"ll»l|i«,,llH«llH»l|l»Ml*tt||